Citation Nr: 1643853	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-44 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a skin disability, to include whether new and material evidence has been received to reopen the claim.

3.  Entitlement to service connection for a low back disability, to include whether new and material evidence has been received to reopen the claim.

4.  Entitlement to service connection for a respiratory disability, to include whether new and material evidence has been received to reopen the claim.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was previously before the Board in March 2016, when it was remanded for further development.  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to make a formal determination regarding whether the service treatment records associated with the claims file are in fact the Veteran's service treatment records.  The Board also directed the AOJ to obtain any records that may be available from the Social Security Administration.  There has been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran appeared at a hearing before the undersigned in September 2015.  A transcript of the hearing is of record.  In October 2016, the Veteran requested a second Board hearing, but did not provide any specific reason as to why a second hearing regarding the issues on appeal is warranted.  A claimant has the right to one hearing on appeal.  38 C.F.R. §§ 20.700(a) (2015).  There is no indication that circumstances have changed to such an extent since the September 2015 to warrant a second Board hearing.  Therefore, the request for a second hearing is denied.

The issue of entitlement to special monthly compensation based on the need of regular aid and attendance has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board notes its March 2016 remand characterized the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder as a claim to reopen.  Further review of the record reveals VA received psychiatric treatment records in November 2009 after the issuance of the August 2009 rating decision that initially denied the Veteran's claim.  One of the bases for the prior denial of the Veteran's service connection claim for an acquired psychiatric disorder was that there was no evidence of a diagnosis of post-traumatic stress disorder (PTSD).  The psychiatric treatment records received in November 2009 contain a rule-out diagnosis for PTSD, as well as several other notes from mental health professionals that indicate the Veteran may have PTSD.  The Board finds this evidence constitutes new and material evidence regarding the Veteran's service connection claim for an acquired psychiatric disorder.  As this evidence was received in the one-year appeal period following notice of the August 2009 rating decision, that decision is not final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Thus, new and material evidence to reopen the claim is unnecessary, and the issue has been recharacterized to reflect this determination on the title page of this decision.

This decision reopens the Veteran's service connection claims for skin, low back and respiratory disabilities.  The reopened claims and the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Evidence received by VA since an August 2009 rating decision that denied reopening a service connection claim for a skin disability relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  Evidence received by VA since an August 2009 rating decision that denied reopening of a claim of entitlement to service connection for a low back disability relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  Evidence received by VA since an August 2009 rating decision that denied reopening of a claim of entitlement to service connection for a respiratory disability relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

	Skin Disability

A January 1998 rating decision denied service connection for a skin disability, claimed as acne, on the bases the condition pre-existed service and was not aggravated by service.  The Veteran did not appeal the denial of service connection for a skin disability, and new and material evidence was not received regarding the claim within one year of notice of the denial.  Thus, the January 1998 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  The August 2009 rating decision referenced above determined reopening of the skin claim was not warranted.  The Veteran also failed to appeal this decision, and new and material evidence was not received regarding the claim within one year of notice of the denial.  As such, the most recent final decision regarding the skin claim is the August 2009 rating decision.

During the September 2015 hearing, the Veteran testified he never had any skin issues prior to his entry into active service.  The Veteran's testimony is presumed credible within the context of reopening.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Veteran's testimony, or a similar statement to the same effect, was not of record at the time of any of the prior rating decisions that addressed the service connection claim for a skin disability.  As one of the bases for the prior denial of service connection for a skin disability was that the disability pre-existed service, the Board finds the Veteran's testimony relates to bases for the prior denial.  Thus, it warrants reopening of the Veteran's claim.

	Low Back Disability

A January 2004 rating decision denied service connection for a low back disability on the basis that there was no current disability, after the Veteran failed to report for a VA examination.  The Veteran did not appeal the denial of service connection for a low back disability, and new and material evidence was not received regarding the claim within one year of notice of the denial.  Thus, the January 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  An April 2004 rating decision confirmed and continued the prior denial after the Veteran failed to report for a rescheduled examination.  The August 2009 rating decision determined reopening of the claim was not warranted.  The Veteran also failed to appeal this decision, and new and material evidence was not received regarding the claim within one year of notice of the denial.  As such, the most recent final decision regarding the low back claim is the August 2009 rating decision.

Since the August 2009 rating decision, VA has received treatment records that show the Veteran has been treated for low back pain and lumbar radiculopathy.  A November 2010 physical assessment included in treatment records in Virtual VA indicates the Veteran has been diagnosed as having mild degenerative changes of the lumbar spine.  Thus, there is evidence of a current disability.  This evidence was not of record at the time of the August 2009 rating decision and relates directly to basis for the prior denial.  As such, it warrants reopening of the Veteran's service connection claim for a low back disability.

	Respiratory Disability

The January 2004 rating decision also denied service connection for a respiratory disability, claimed as a respiratory condition with a partially collapsed lung, on the bases that there was no current disability, following the Veteran's failure to report for a VA examination.  The decision also noted a lack of evidence of an in-service injury or disease with regard to the claim.  The Veteran did not appeal the denial of service connection for a respiratory disability, and new and material evidence was not received regarding the claim within one year of notice of the denial.  Thus, the January 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  An April 2004 rating decision confirmed and continued the prior denial after the Veteran failed to report for a rescheduled examination.  The August 2009 rating decision determined reopening of the claim was not warranted.  The Veteran also failed to appeal this decision, and new and material evidence was not received regarding the claim within one year of notice of the denial.  As such, the most recent final decision regarding the respiratory claim is the August 2009 rating decision.

In July 2011, VA received several VA treatment records regarding a possible respiratory disability.  While many of these records were duplicative of evidence that was of record at the time of prior denials, VA received several records dating back to the mid-1980s that show the Veteran had sinus and breathing problems at that time.  The records from the 1980s were not of record at the time of the prior denial.  During the September 2015 hearing, the Veteran testified he began having breathing problems during basic training.  He reported he passed out after breathing paint fumes while assigned to a detail to paint a fence during training at Fort Jackson, South Carolina, in approximately March 1974.  He explained he had continuous respiratory issues following this event.  This evidence is presumed credible within the context of reopening.  See Justus, at 512-13.  The Veteran is competent to report his symptoms and treatment history.  This evidence was not of record at the time of the August 2009 rating decision and relates directly to basis for the prior denial.  As such, it warrants reopening of the Veteran's service connection claim for a respiratory disability.


ORDER

The claim of entitlement to service connection for a skin disability is reopened.

The claim of entitlement to service connection for a low back disability is reopened.

The claim of entitlement to service connection for a respiratory disability is reopened.


REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, there is evidence the Veteran has current psychiatric, skin, and low back disabilities.  The evidence also indicates the Veteran may have respiratory disability or had a respiratory disability during the appeal period, although he has testified he is not currently receiving treatment.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

There is also evidence the claimed disabilities may be the result of service.  The Veteran has reported several potential PTSD stressors with regard to his service connection claim for an acquired psychiatric disorder.  There is also evidence of possible psychiatric issues in service treatment records.  With regard to the Veteran's claim for a skin disability, the Veteran was treated for acne and other manifestations of skin disability throughout service; post-service treatment records show he has been treated for similar manifestations since his separation from service.  During the September 2015 hearing, the Veteran reported in-service injuries to his back and respiratory system.  The Board cannot discount these reports simply because the injuries are not documented in service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate when the examiner did not comment on the Veteran's report of an in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

The record in this case is also insufficient to make an informed decision on any of the claims on appeal.  In March 2013, a VA examiner reviewed the claims file and provided negative nexus opinions regarding the Veteran's psychiatric and skin claims.  The examiner, however, did not provide a rationale to support his opinions, and the skin opinion was not couched in terms of the proper burden of proof in light of the applicability of the presumption of soundness.  A private October 2015 psychological evaluation that relates the Veteran's current mental disorders to service is based on events that have not been verified.  The record does not include any opinions regarding the claims for back and respiratory disabilities.  Thus, further development is needed regarding all the Veteran's claims.

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the service connection issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist.  The examiner should identify all current psychiatric diagnoses for the Veteran.  For each psychiatric disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability commenced during active military service or is otherwise related to active military service.

If a previously diagnosed psychiatric disorder is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis is made.

The examination report must include a complete rationale for any opinion provided.  

3.  Schedule the Veteran for a new VA skin examination to obtain an opinion addressing his service connection claim for a skin disability.  The examiner must address the following in sequential order:

	a.)  Did a skin disability clearly and unmistakably pre-exist service?  If the examiner determines that a skin disability clearly and unmistakably pre-existed service, the examiner must identify the medical evidence which demonstrates the disability pre-existed service.

	b.)  If a skin disability clearly and unmistakably pre-existed service, was it clearly and unmistakably not aggravated in service?

	c.)  If a skin disability did not clearly and mistakably pre-exist service or was not clearly and unmistakably not aggravated in service, is the current skin disability at least as likely as not (50 percent or greater probability) related to the skin disability shown in service or any other aspect of military service?  The examination report must include a complete rationale for any opinion provided.  

4.  Schedule the Veteran for a VA spine examination to obtain an opinion addressing whether he has a current low back disability that is at least as likely as not (50 percent or greater probability) the result of disease or injury in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  
The examination report must include a complete rationale for any opinion provided.  

5.  Schedule the Veteran for a VA examination to address whether he has a current respiratory disability, or has had a respiratory disability in the requisite appeal period (i.e., since July 2011), that is at least as likely as not (50 percent or greater probability) the result of disease or injury in service.  The examination report must include a complete rationale for any opinion provided.  

6.  Readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


